 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   BRUCE ALLEN,                              Case No. CV 21-02759 AB (RAO)
12                       Petitioner,           ORDER SUMMARILY
                                               DISMISSING SUCCESSIVE
13          v.                                 PETITION FOR WRIT OF HABEAS
                                               CORPUS FOR LACK OF
14   PEOPLE OF THE STATE OF                    JURISDICTION AND DENYING
                                               CERTIFICATE OF
15   CALIFORNIA,                               APPEALABILITY
16                       Respondent.
17

18                                 I.    BACKGROUND
19         On March 22, 2021, Petitioner Bruce Allen constructively filed a Petition for
20   Writ of Habeas Corpus by a Person in State Custody (“Petition”) pursuant to 28
21   U.S.C. § 2254. Petitioner seeks habeas relief from his current state custody arising
22   from his 1983 conviction and resulting sentence of life without the possibility of
23   parole in Los Angeles County Superior Court, case number LAA023609. Petition at
24   11 and Exh. C.
25         The records of this Court establish that Petitioner has filed two prior habeas
26   actions concerning his 1983 conviction and sentence. See Allen v. Kernan, No. CV
27   16-4803-AB (RAO) (C.D. Cal. June 30, 2016); Allen v. Kernan, No. CV 18-5848-
28   AB (RAO) (C.D. Cal. July 3, 2018). In the 2016 action, the Court denied on the
 1   merits Petitioner’s claim that California Senate Bill 261, codified at California Penal
 2   Code § 3051, unconstitutionally violates his Fourteenth Amendment right to equal
 3   protection by excluding him from eligibility for a youth-offender parole hearing
 4   based on his prison sentence of life without the possibility of parole. See October 5,
 5   2016 Report and Recommendation, Dkt. No. 13 at 5-10, adopted by November 9,
 6   2016 Order, Allen v. Kernan, No. CV 16-4803-AB (RAO), Dkt. No. 15.1
 7            A review of the instant Petition demonstrates that Petitioner again seeks to
 8   raise an equal protection claim that California Penal Code § 3051 unconstitutionally
 9   excludes him from the state’s youthful-offender parole eligibility scheme. Petition
10   at 5, 9-13. Neither the Petition itself nor the records of the Ninth Circuit establish
11   that the Ninth Circuit has authorized Petitioner to bring a successive petition in this
12   Court.
13                                     II.    DISCUSSION
14            The United States Supreme Court has explained:
15                  The Antiterrorism and Effective Death Penalty Act of 1996
                    (AEDPA) established a stringent set of procedures that a
16
                    prisoner “in custody pursuant to the judgment of a State
17                  court,” 28 U.S.C. § 2254(a), must follow if he wishes to file
                    a “second or successive” habeas corpus application
18
                    challenging that custody, § 2244(b)(1). In pertinent part,
19                  before filing the application in the district court, a prisoner
                    “shall move in the appropriate court of appeals for an order
20
                    authorizing the district court to consider the application.”
21                  § 2244(b)(3)(A). A three-judge panel of the court of
                    appeals may authorize the filing of the second or successive
22
                    application only if it presents a claim not previously raised
23                  that satisfies one of the two grounds articulated in
24
                    § 2244(b)(2). § 2244(b)(3)(C); Gonzalez v. Crosby, 545
                    U.S. 524, 529-530, 125 S. Ct. 2641, 162 L. Ed. 2d 480
25

26   1 In the 2018 action, the Court denied as time-barred Petitioner’s challenge to the
27   1983 conviction and sentence. See July 17, 2018 Report and Recommendation, Dkt.
     No. 7, adopted by August 29, 2018 Order, Allen v. Kernan, No. CV 18-5848-AB
28   (RAO), Dkt. No. 8.
                                                  2
 1                (2005); see also Felker v. Turpin, 518 U.S. 651, 656-657,
 2                664, 116 S. Ct. 2333, 135 L. Ed. 2d 827 (1996).

 3
     Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).

 4
           The Court finds that Petitioner’s present Petition is clearly a “second or

 5
     successive” habeas petition. Petitioner is not challenging a new or intervening

 6
     judgment, nor is he attempting to raise a claim or claims that could not have been

 7
     brought in an earlier petition; indeed, he raised the same claim in his 2016 action.

 8
     C.f. Clayton v. Biter, 868 F.3d 840, 843-45 (9th Cir. 2017); Hill v. State of Alaska,

 9
     297 F.3d 895, 898 (9th Cir. 2002). Moreover, the Petition and records of the Ninth

10
     Circuit establish that Petitioner has not been granted authorization by the Ninth

11
     Circuit to file a successive petition to raise his claims.

12
           For these reasons, the Court finds that it lacks jurisdiction to consider the

13
     Petition. Therefore, the reference to the Magistrate Judge is vacated and the Petition

14
     is dismissed for lack of jurisdiction. See Burton, 549 U.S. at 152-53. The Clerk is

15
     directed to enter judgment dismissing the Petition.

16
                       III.   CERTIFICATE OF APPEALABILITY

17
           Under AEDPA, a state prisoner seeking to appeal a district court’s final order

18
     in a habeas corpus proceeding must obtain a Certificate of Appealability (“COA”)

19
     from the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may

20
     issue “only if the applicant has made a substantial showing of the denial of a

21
     constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by

22
     demonstrating that jurists of reason could disagree with the district court’s resolution

23
     of his constitutional claims or that jurists could conclude the issues presented are

24
     adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

25
     U.S. 322, 327, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003).

26
           When the Court dismisses a petition on procedural grounds, it must issue a

27
     COA if the petitioner shows: (1) “that jurists of reason would find it debatable

28
     whether the petition states a valid claim of the denial of a constitutional right”; and

                                                 3
 1   (2) “that jurists of reason would find it debatable whether the district court was
 2   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
 3   1595, 146 L. Ed. 2d 542 (2000).
 4         Here, the Court is dismissing the Petition without prejudice because it is a
 5   successive petition without proper authorization from the Ninth Circuit. Since the
 6   Petition is patently a successive petition, Petitioner cannot make the requisite
 7   showing that jurists of reason would find it debatable whether the district court was
 8   correct in its procedural ruling.
 9                                       IV.    ORDER
10         Based on the foregoing, IT IS ORDERED THAT:
11         1. The Petition is DISMISSED without prejudice for lack of jurisdiction; and
12         2. A Certificate of Appealability is DENIED.
13

14   DATED: April 28, 2021
15
                                               ___________________________________
                                               ANDRÉ BIROTTE JR.
16                                             UNITED STATES DISTRICT JUDGE
17

18   Presented by:
19

20   ______________________________
21   ROZELLA A. OLIVER
     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                 4
